Citation Nr: 9927107	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-31 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected chondromalacia of the right knee, on appeal 
from the initial evaluation.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected chondromalacia of the left knee, on appeal 
from the initial evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to March 1993.  This appeal arises from a November 1993 
rating decision of the Philadelphia, Pennsylvania, regional 
office and insurance center (ROIC) which assigned 
noncompensable disability evaluations for chondromalacia of 
the right and left knees, after granting service connection 
for the same.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain and limitation of motion; 
however, the objective evidence of record shows flexion to 
140 degrees, extension to zero (0) degrees, and no findings 
of instability, effusion, or swelling.

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain and limitation of motion; 
however, the objective evidence of record shows flexion to 
140 degrees, extension to zero (0) degrees, and no findings 
of instability, effusion, or swelling.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321 and 
Part 4, including §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).

2.  The criteria for a compensable evaluation for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321 and 
Part 4, including §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his lower 
extremities were normal.  In August 1992, he was seen for 
complaints of right knee pain.  He denied any trauma but 
stated his knee had been bothering him for the past 10 days.  
There was slight pain noted to the patella during palpation.  
The patella was stable.  There was no evidence of laxity.  
There was compression pain on external and internal 
rotations.  The assessment was retro-patellar syndrome.  

The veteran was seen for complaints of bilateral knee pain in 
September 1992.  While he gave a history of bilateral knee 
pain prior to service, he stated that increased standing and 
stair climbing related to his duties had caused an increase 
in the knee pain.  There was no evidence of gait abnormality, 
edema, crepitus, or instability.  There was mild tightness in 
the quadriceps.  The impression was retro-patellar pain 
syndrome.  Subsequent service medical records indicated that 
the veteran continued to complain of bilateral knee pain, and 
that he was eventually recommended for discharge.

In a report from the Medical Board dated in January 1993, the 
veteran indicated that his knee pain was periarticular in 
nature on the undersurface of the kneecaps.  He stated 
squatting and kneeling were a particular problem to him.  He 
denied stiffness in the morning, grinding or popping, 
weakness, or instability.  He denied walking with an antalgic 
gait.  The examination of leg lengths revealed them to be 40 
and 40.  Range of motion of both knees was from zero (0) to 
120 degrees.  Medial and collateral ligaments were stable.  
Drawer, pivot, jerk, and Lachman's testing were negative 
bilaterally.  There was pain upon patellofemoral compression 
in superior inferior and medial and lateral directions, 
bilaterally.  The veteran had difficulty with repeated 
squatting.  X-rays were unremarkable.  The diagnosis was 
retro-patellar pain syndrome, patella chondromalacia, and 
arthralgia of both knees.

In response to his claim for service connection for retro-
patellar pain syndrome of both knees, the veteran was 
afforded a VA orthopedic examination in July 1993.  He 
reported being treated for chondromalacia of both knees since 
1992.  He said he had pain in both knees 24-hours a day with 
remissions and exacerbations.  Walking or standing for 
prolonged periods was noted to precipitate the pain.  The 
veteran denied taking any medications except for Motrin.  
There was no swelling, erythema, or deformity.  Lateral 
movement was normal.  Flexion was to 140 degrees bilaterally.  
Extension was to zero (0) degrees bilaterally.  The diagnosis 
was bilateral chondromalacia.

By a rating action dated in November 1993, service connection 
for right and left knee chondromalacia was granted.  A 
noncompensable disability evaluation was assigned to each 
knee.  In this regard, the RO stated that there was no 
evidence of limitation of motion, subluxation, or instability 
of either knee.

In April 1994, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  He reported going to 
school on a full-time basis, and that he did not work.  He 
stated that he experienced symptoms of swelling and pain.  
While he was able to fully bend and extend his knees, he 
noted full flexion was accompanied by pain.  He also 
complained of crepitus, periodic locking of the left knee, 
and a disturbed gait.  Use of a cane or other support device 
was denied.  The veteran reported receiving post-service 
treatment for his bilateral knee condition through Dr. 
Primiano, a private physician.  He said he had seen this 
doctor on two or three occasions, and that he was placed on a 
home physical therapy program.  He also stated that he had 
sought treatment twice through a VA facility.  One occasion, 
he said he received some anti-inflammatory medication.  He 
indicated that his second visit was to have a MRI performed.  
He did not identify the VA facility.

In support of his claim, the veteran submitted medical 
records from Dr. Primiano dated from May 1993 to February 
1994.  His history of inservice knee pain was discussed.  On 
clinical examination, the veteran had no effusion of the 
knee.  He had a full range of motion of his knee.  He had no 
crepitation with flexion or extension of the knee against 
resistance.  He had a positive patellar provocation test.  He 
experienced discomfort with quadriceps resistance.  Abduction 
and adduction stress, anterior drawer, positive drawer, 
flexion rotation drawer, Lachman's, and McMurray's tests were 
all negative.  X-rays showed no evidence of acute bone 
abnormalities.  The veteran had well-maintained joint space 
and no evidence of lytic or blastic changes with the 
exception of what appeared to be a small non-ossifying 
fibroma of the anterior aspect of the tibia in the mid-
portion on the left side.  The x-rays also showed what 
appeared to a very slight lateral tilt of both patellae.  The 
impression was patellar malalignment syndrome which had been 
aggravated by stair climbing.  The veteran was advised to 
avoid running, jumping, and excessive stair climbing.  He was 
also placed on an exercise program.

In February 1994, the veteran was seen for a follow-up 
examination.  He continued to complain of tenderness 
consistent with patellar malalignment syndrome or impaction 
syndrome.  He was told to continue with his exercise program.

In October 1994, the hearing officer denied increased 
evaluations of the veteran's service connected bilateral 
chondromalacia of the knees.  He found the evidence of record 
failed to show that the veteran's right or left knee disorder 
had caused instances of lateral instability or subluxation, 
limitation of range of motion, or frequent episodes of 
dislocations.  He added there was no objective medical 
evidence to support the veteran's allegations of pain, 
swelling, or limitation of motion.

The veteran was afforded another VA orthopedic examination in 
July 1995.  He stated that his bilateral knee pain was 
episodic.  He said a month could go by where he had no pain 
at all.  Other times, he indicated he could have constant 
knee pain that lasted for several days to a week.  He noted 
that cold and damp weather aggravated his condition.  The 
veteran reported using non-steroidal anti-inflammatory 
medications.  On examination, there was no effusion or 
erythema.  There were no abnormal lateral movements.  Flexion 
was to 140 degrees.  Extension was to zero (0) degrees.  
There was no swelling or deformity.  X-rays of both knees 
showed no abnormality of the visualized bones or joints.  
There were no fractures, dislocations, or osseous 
abnormalities.  The patellae were intact.  The diagnosis was 
chondromalacia of both knees.  

The noncompensable evaluations assigned to the veteran's 
right knee and left knee chondromalacia were continued in 
August 1995.  The RO found there were no findings that 
supported a higher disability rating for either knee.  The 
veteran was mailed a supplemental statement of the case 
(SSOC) that same month.

In a statement received in December 1996, the veteran's 
representative argued that the July 1993 and July 1995 VA 
examinations were inadequate for rating purposes.  He said 
neither examination contained findings regarding functional 
loss or pain on motion as provided by 38 C.F.R. § 4.40.  To 
avoid a remand, the representative stated that the veteran 
should be scheduled for another VA orthopedic examination so 
that the provision of 38 C.F.R. § 4.40 could be adequately 
discussed.

In March 1998, the RO advised the veteran that he would be 
scheduled for a VA orthopedic examination.  He was told that 
he would be contacted by the Wilkes-Barre VA medical center 
(VAMC) as to date and time of his scheduled examination.  The 
RO also asked the veteran to furnish the names of any VA or 
non-VA health care provider who had treated him for his 
service-connected disabilities.  The veteran did not respond 
to this inquiry and there is no indication the letter was 
returned as undeliverable.

The veteran failed to report for VA orthopedic examinations 
that had been scheduled at the Wilkes-Barre VA Medical Center 
(VAMC) in March 1998 and December 1998.

In February 1999, the RO denied an increased evaluation of 
the veteran's bilateral chondromalacia.  The RO indicated 
that the veteran had failed to report for his scheduled VA 
examination, and that he failed to submit any evidence 
showing he had a compensable disability of the knees.  The RO 
stated that the evidence expected from the examination that 
might have been material to the outcome of the veteran's 
claim could not be considered.  Using the same address to 
which the previous letters had been sent, a SSOC was mailed 
to the veteran in February 1999.  The SSOC included the 
provisions of 38 C.F.R. § 3.655 (1998).  Again, there was no 
evidence that the SSOC was returned by the Post Office.

II.  Analysis

The Board of Veterans' Appeals (Board) initially finds that 
the veteran has submitted a well-grounded, or plausible, 
claim. 38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's assignment of a rating for that disability, 
the claim continues to be well-grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The VA has a duty to assist a veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.159 (1998).  The VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). However, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that "the 
duty to assist is not always a one-way street," and that, if 
the veteran wishes help, "he cannot passively wait for it in 
the circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Further, in Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the 
Court stated that "[i]n the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  In 
the present case, the letter informing the veteran of his 
impending March 1998 examination was not returned by the Post 
Office and there is no evidence of record which indicates 
that the veteran did not receive notice of the scheduled VA 
examination.  The veteran has not argued that he failed to 
receive notice of the examination.  In sum, the Board finds 
that VA has taken the appropriate actions in its duty to 
afford the veteran a VA examination.

38 C.F.R. § 3.655(b) (1998) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, an 
original claim for compensation shall be rated on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655(a).  The veteran has offered neither 
explanation nor excuse for his failure to report for the 
scheduled orthopedic examinations that had been deemed 
necessary in the proper adjudication of his claim.  
Therefore, based on the provisions of 38 C.F.R. 
§ 3.655, the Board will render a decision on this appeal 
based upon the evidence of record.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1998).

38 C.F.R. § 4.45 (1998) provides that factors of disability 
of the joints reside in the reductions of their normal 
excursion of movements in different planes.  Consideration is 
to be given to the following conditions:  (a) less movement 
than normal; (b) more movement than normal; (c) weakened 
movement; (d) excess fatigability; (e) incoordination and 
impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing or weightbearing.

The veteran's right knee disorder and left knee disorder are 
currently assigned noncompensable ratings for other 
impairment of knee.  Under Diagnostic Code 5257, a 10 percent 
disability rating is assigned when recurrent subluxation or 
lateral instability is slight.  The reports of the July 1993 
and July 1995 VA examinations and the examination conducted 
by Dr. Primiano specifically indicated that neither knee 
demonstrated any evidence of instability or subluxation.  As 
such, increased evaluations under Diagnostic Code 5257 would 
be inappropriate.

The veteran's bilateral knee disorder could also be evaluated 
on the basis of limitation of motion.  Under Diagnostic Code 
5260, where flexion is limited to 45 degrees, a 10 percent 
rating evaluation will be assigned.  Diagnostic Code 5261 
provides for limitation of extension of the leg.  When 
extension is limited to 10 degrees, a 10 percent evaluation 
is assignable.  38 C.F.R. § 4.71, Plate II shows normal 
extension to be to zero degrees and normal flexion to be to 
140 degrees.  As noted above, the veteran's July 1995 VA 
examination report shows that the ranges of motion of both 
knees were between zero (0) and 140 degrees.  Similar 
findings were made by Dr. Primiano and during the July 1993 
VA examination.  

The Board recognizes the veteran has reported increased pain 
in both knees with prolonged walking or standing.  However, 
without the benefit of a VA orthopedic examination that could 
clearly indicate any functional loss or additional range of 
motion loss due to pain, the Board must consider this 
question based only on the evidence of record.  See 38 C.F.R. 
3.655.  In this regard, the Board finds there is no medical 
evidence of any degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination, nor is there any suggestion of pain that 
significantly limits functional ability during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical 
evidence does not support a compensable rating under 
Diagnostic Code 5260 or 5261.  Therefore, the Board finds 
that the weight of the evidence establishes that the 
chondromalacia of the right knee and chondromalacia of the 
left knee are properly rated noncompensable at this time.  In 
so deciding, consideration has been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as neither the service-
connected right knee disorder nor the left knee disorder 
results in marked interference with employment or frequent 
periods of hospitalization, or otherwise present an 
exceptional or unusual disability picture.

At his hearing before the RO in April 1994, the veteran 
reported that he had received treatment for his bilateral 
knee condition through a VA facility.  He said he had been to 
the facility on two occasions and underwent a MRI.  There is 
no indication that the RO sought to obtain the veteran's 
treatment records from that facility.  VA treatment records 
are considered to be constructively included within the 
record, and must be acquired if material to an issue on 
appeal.  Dunn v. West, 
11 Vet. App. 462 (1998); See also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  However, in the present case, the 
veteran did not report the name of the VA facility where he 
sought treatment.  He also failed to respond to the RO's 
subsequent request to provide the names of any VA or non-VA 
health care provider who had treated him for his service-
connected disabilities.  


ORDER

Entitlement to an increased (compensable) evaluation for 
service-connected chondromalacia of the right knee is denied.

Entitlement to an increased (compensable) evaluation for 
service-connected chondromalacia of the left knee is denied.




REMAND

In the November 1993 rating action on appeal, the RO denied a 
compensable evaluation for the veteran's multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.  He was notified thereof by 
letter dated in December 1993.  In his notice of 
disagreement, the veteran indicated that he was in 
disagreement with the decision "denying a compensable 
evaluation" for his service-connected bilateral knee 
condition.  The Board finds that his notice of disagreement 
can reasonably be interpreted to disagree with the denial of 
benefits under 38 C.F.R. § 3.324.  Thus, the RO must issue a 
statement of the case on this issue to the veteran and his 
representative.  This issue is not inextricably intertwined 
with the increased rating issues decided earlier in this 
decision.  Although the veteran's representative, in a 
December 1996 statement in effect requested a compensable 
evaluation under 38 C.F.R. § 3.324, as the RO did not respond 
to the earlier notice of disagreement, the Board does not 
find the December 1996 statement to be raising a new issue.

Based upon the above, this matter is referred to the RO for 
the following action:

The RO should issue to the veteran and 
his representative a statement of the 
case on the issue of entitlement to a 
compensable evaluation for multiple 
noncompensable service-connected 
disabilities under the provisions of 
38 C.F.R. § 3.324.  They should be 
advised that a substantive appeal must be 
timely filed in order to obtain appellate 
review of this issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration if a timely substantive 
appeal has been filed.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West,  12 
Vet. App. 369 (1999).  The purpose of this remand is to 
afford the appellant due process.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

